DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/07/2022 has been entered.
Currently Claims 1, 3-12, 16-17, 32-33, 38-40 are pending.  Claims 2, 13-15, 18-31, 34-37, 41-43 are cancelled. 
The following rejections are newly applied.  
This action is NONFINAL. 
Withdrawn Rejections
The 35 USC 103(a) rejection made in the previous office action is withdrawn.  It is noted that the Barany reference recited in the newly applied rejection is a different reference than the one previously recited. It is noted that the arguetmsn to the previous Barany reference have not been addressed as this reference is no longer used and the instant reference includes different methods and steps.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (PCT/US13/42106 published 11/28/2013, the cited paragraphs are based upon the US Patent Publication of 20150265995 9/24/2015 cited on IDS) in view of Barany et al. (US Patent Application 2017/0204459 effective filing date 3/20/2015).
With regard to claims 1, Head discloses method for detecting a mutation in a target gene in a sample or a fraction thereof from a mammal (para [0110] "Targeted sequencing can includes the ability to detect complex variation"; para [0139] "Advantages of targeted sequencing can include data analysis that may not require alignment of each read to a reference genome (i.e. the synthetic sequence at the beginning of each read may identify the genomic position and the remainder of the read can be de novo or reference free). Sequencing variants can be more reliably distinguished from genomic variants. For example, several amplicons that cover the same genomic region having a variant sequence can indicate that the variant is genomic. Primer sets can be binned for each contiguous target, allowing for assembly. Complex variation can be detected"; para [0063] "The term "biological sample" or "sample" generally refers to a sample or part isolated from a biological entity ... The sample may be provided from a human or animal. The sample may be provided from a mammal, vertebrate, such as murines, simians, humans, farm animals, sport animals, or pets”), the method comprising:
a)    forming an initial reaction mixture by combining a polymerase, deoxynucleoside triphosphates, nucleic acid fragments from a nucleic acid library generated from the sample (para [0211] "The contents of an amplification reaction are generally known in the art and may include appropriate substrates (such as dNTPs), enzymes (e.g. a DNA polymerase) and buffer components required for an amplification reaction ... polynucleotide sequence to be amplified"; para [0210] "The library of template polynucleotides can be amplified"; para [0007] "the nucleic acid is selected from a group consisting of: DNA, RNA, cDNA and genomic DNA. In some cases, the nucleic acid is fragmented"),a series of plus strand forward target-specific primers and a plus strand reverse universal primer (para [0211] "PCR amplification reactions can require at two amplification primers, often denoted 'forward' and 'reverse' primers (primer oligonucleotides) that are capable of annealing specifically to a part of the polynucleotide sequence to be amplified"; para [0212] "During the amplification step, amplification may be performed using degenerate or universal primers for all samples or a forward primer that has sequences specific for the target polynucleotide, i.e. locus specific sequences)"),wherein the nucleic acid fragments comprise a reverse universal primer binding site (para [0211] "PCR amplification reactions can require at two amplification primers, often denoted 'forward' and 'reverse' primers (primer oligonucleotides) that are capable of annealing specifically to a part of the polynucleotide sequence to be amplified"; para [0212] "During the amplification step, amplification may be performed using degenerate or universal primers for all samples or a forward primer that has sequences specific for the target polynucleotide, i.e. locus specific sequences)"),wherein the series of forward target-specific primers comprises 5 to 250 primers that bind to a tiled series of target-specific primer binding sites spaced apart on the target gene by between 10 and 100 nucleotides (para [0112] "Primers can be designed to be tiled. A primer tiling strategy can be accomplished by using a plurality of unpaired or paired primers such that each primer can generate an amplicon. The primers can be designed such that multiple primers can generate multiple amplicons that can "tile" a loci. Tile can mean that the amplicons can overlap each other. The primers can be designed such that the amplicons generated essentially cover the entire target loci 1, 2, 3, 4, 5,6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,25, 50, 100, 200 . . . times or more"; para [0113] "A reference design may include assigning a "window" which may comprise a 100 bp sequence for the target location. In some cases, a window may be at least 1,10, 20, 30, 40, 50, 60, 70, 80, 90, 100 . . . base pairs. Tiled windows may be assigned to a target locus such that the best performing probe based on length Tm and specificity may be chosen from each window'');
b)    subjecting the initial reaction mixture to initial amplification conditions to generate target amplicons generated using primer pairs comprising one of the primers of the series of forward target-specific primers and the reverse universal primer (para [0174] "In general any suitable amplification conditions may be used, for either selective or universal amplification"; para [0122] "The primer can be hybridized to a nucleic acid and elongation can occur. A strand displacing thermostable polymerase can be used to extend. A copy of the template nucleic acid can be generated by polymerase during elongation. The polymerase can also serve to displace any nucleic acid(s) that are hybridized to the template. The process of amplicon generation can repeated or cycled. The amplicon generation process can comprise: heat denaturation, primer annealing, and primer extension"); and
c)    analyzing a nucleic acid sequence of at least a portion of the target amplicons, thereby detecting the mutation in the target gene (para [0359) Head discloses the disease is cancer (para [0285] "Prognosis can comprise determining the outcome of a patient's disease, the chance of recovery, or how the disease will progress. For example, identifying chromosomal abnormalities can provide information upon which a prognosis may be based. For example, the presence or absences of a chromosomal variant may predict a cancer survival rate").
However, Head does not specifically teach that the tiled series is of cfDNA extracted from blood.  
With regard to claim 1, Barany et al. teaches methods of performing tiling assays across gene regions (para 286-290).  Barany et al. teaches that one can detect differentiations in circulating DNA from blood to detect fusion junctions (para 296-298 and 673-681).
Therefore it would prima facie obvious to one of the ordinary skill in the art at the time of the effective filing date to modify the method of Head to screen using a tiling array known DNA samples including circulating DNA to detect fusions within samples.  The ordinary artisan would have a reasonable expectation of success as Barany et al. teaches performing tiling arrays to detect fusion junctions. Head et al. teaches that the primer extension reactions can be performed using massively parallel sequencing (para 33) and as such one would be motivated to detect known cancer markers including the fusion junctions using a tiling assay.  
	With regard to claim 3, Head discloses the method of claim 1, and teaches plus strand forward target-specific primers and plus strand reverse universal primers (para [0211] "PCR amplification reactions can require at two amplification primers, often denoted 'forward' and 'reverse' primers (primer oligonucleotides) that are capable of annealing specifically to a part of the polynucleotide sequence to be amplified"; para [0212] "During the amplification step, amplification may be performed using degenerate or universal primers for all samples or a forward primer that has sequences specific for the target polynucleotide, i.e. locus specific sequences)"), and wherein the method further comprises before the analyzing:
a)    forming a reaction mixture by combining primer target amplicons, a polymerase, deoxynucleoside triphosphates (para [0211] "The contents of an amplification reaction are generally known in the art and may include appropriate substrates (such as dNTPs), enzymes (e.g. a DNA polymerase) and buffer components required for an amplification reaction .. . polynucleotide sequence to be amplified"; para [0210] "The library of template polynucleotides can be amplified"),a reverse universal primer and a series of forward target-specific primers comprising 5 to 250 primers that bind to a tiled series of target-specific primer binding sites spaced apart on the target gene by between 10 and 100 nucleotides and each found on at least one primer target amplicon, configured to prime an extension reaction in the same direction as the series of target-specific primers (para [0211] "PCR amplification reactions can require at two amplification primers, often denoted 'forward' and 'reverse' primers (primer oligonucleotides) that are capable of annealing specifically to a part of the polynucleotide sequence to be amplified"; para [0212] "During the amplification step, amplification may be performed using degenerate or universal primers for all samples or a forward primer that has sequences specific for the target polynucleotide, i.e. locus specific sequences)"; para [0112] "Primers can be designed to be tiled. A primer tiling strategy can be accomplished by using a plurality of unpaired or paired primers such that each primer can generate an amplicon. The primers can be designed such that multiple primers can generate multiple amplicons that can "tile" a loci. Tile can mean that the amplicons can overlap each other. The primers can be designed such that the amplicons generated essentially cover the entire target loci 1,2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,25, 50, 100,200, 300 . .. times or more"; para [0113] "A reference design may include assigning a "window" which may comprise a 100 bp sequence for the target location. In some cases, a window may be at least 1, 10, 20, 30, 40, 50, 60, 70, 80, 90, 100 .. . base pairs. In some cases, a window may be at most 1,10, 20, 30, 40, 50, 60, 70, 80, 90, 100 ... base pairs. Tiled windows may be assigned to a target locus such that the best performing probe based on length TM and specificity may be chosen from each window"); and
b)    subjecting the primer reaction mixture to primer amplification conditions to generate primer target amplicons (para [0174] "In general any suitable amplification conditions may be used, for either selective or universal amplification"; para [0122] "The primer can be hybridized to a nucleic acid and elongation can occur. A strand displacing thermostable polymerase can be used to extend. A copy of the template nucleic acid can be generated by polymerase during elongation. The polymerase can also serve to displace any nucleic acid(s) that are hybridized to the template. The process of amplicon generation can repeated or cycled. The amplicon generation process can comprise: heat denaturation, primer annealing, and primer extension").
Head does not specifically teach that the forward and reverse primers are outer primers, that the primer reaction mixture of step a) is an inner primer reaction mixture, or that the primer amplification conditions of step b) are inner primer amplification conditions, wherein the amplicons whose nucleic acid sequences are analyzed comprise the inner primer target amplicons, wherein the analyzed nucleic acid sequences are a portion of the outer primer target amplicons. However, Head does teach that the primers used in the method may be primers for nested PCR, where some primers are shorter "inner" primers and other primers are longer "outer" primers that fully overlap and extend beyond the previous "inner" primer amplicons (para [0216] "Amplification primers can be different lengths. In the case of nested PCR, the three or more amplification primers can be designed to be longer than the primer used to amplify the previous amplicon, so the length of the added nucleotides is fully controllable and may be hundreds of nucleotides if desired"). Given that Head teaches that the primers used in the method can be primers for nested PCR which include inner and outer primers, it would be prima facie obvious one of ordinary skill in the art would have found it obvious that the method can use forward and reverse outer primers, that the reaction mixture can include inner primers, that the amplification conditions can be selected to amplify the inner primers in order to analyze inner primer target amplicons, and outer primer target amplicons.
 	With regard to claim 4, Head et al teaches wherein the primer binding sites overlap the target-specific primer binding sites by between 0 and 25 nucleotides (para [0112] "Primers can be designed to be tiled"; para [0113] "A reference design may include assigning a "window" which may comprise a 100 bp sequence for the target location.... In some cases windows may overlap"; para [0118] "The tiled amplicons can comprise nucleotides that overlap one another. The overlap can be approximately 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, ... or more nucleotides").
	With regard to claim 5, Head et al. suggests the target-specific inner and outer primers, as above. Head further teaches wherein the reverse inner universal primer comprises the same nucleotide sequence as the reverse outer universal primer (para [0151] "In some embodiments, target polynucleotides are first hybridized to TELA primers formed from locus specific sequences, or second and third probe domains, (which may be of known, partially known or unknown sequence) and universal adapter sequences and barcodes, or first and 4.sup.th probe domains"; para [0162] The actual nucleotide sequence of the TELA primers may be any sequence and length suitable. TELA primers may be selected by the user such that the desired sequence elements are ultimately included in the common sequences of the library of templates derived from the adaptors to, for example, provide binding sites for particular sets of universal amplification primers and/or sequencing primers"; para [0168] "Adapter primers, comprising an adapter region and a universal priming region, complementary or partially complementary to universal adapter sites in the ligation product may be used to generated polynucleotides with attached adapters. The general protocol for using TELA primers (i.e. hybridization followed by primer extension and ligation), and general design of TELA primers may apply to use of adapter primers"; para [0176] "Universal amplification, wherein common primer sets may be used for a plurality of loci or barcode amplification products may further reduce amplification variability, while producing increasing amounts of sample").
	With regard to claim 6, Head discloses that the PCR of one or more loci can be multiplexed. The PCR can be highly multiplexed PCR. Highly multiplexed can [be] more than 10, 20, 30,40, 50, 60, 70, 80, 90, 100, 120, 140, 160, 180, 200, 250, 300, 400, 500, 600, 700, 800, 900, 1000, 1500, 2000, 3000, 4000, 5000, 6000, 7000, 8000, 9000 or more target loci").
With regard to claim 7, Head  teaches wherein the primer target amplicons have overlapping sequences with at least one other of the primer target amplicon on each of 1 to 100 target genes (para [0118] "The tiled amplicons can comprise nucleotides that overlap one another"; para [0141] "Primers can be designed to flank the one or more areas of interest (i.e. target regions or target loci). The one or more areas of interest can be genes.. . . Highly multiplexed can [be] more than 10, 20, 30, 40, 50, 60, 70, 80, 90, 100 .. . or more target loci"),  Head does not expressly teach that at least 50% or at least 75% of the target amplicons have overlapping sequences with one another. However, given that Head does teach that the overlapping amplicons can cover essentially all of the target loci (para [0114] "In some embodiments, the overlapping amplicons can cover essentially all of the target loci"), one of ordinary skill in the art would have found it obvious that a large percentage of the target amplicons, such as at least 50% or 70%, have overlapping sequences.
With regard to  claim 8, Head   does not expressly teach wherein at least 50% of the outer primer target amplicons and at least one of the inner primer target amplicons have overlapping sequences. However, Head does teach that the primers used in the method may be primers for nested PCR, where a first set of primers are shorter "inner" primers and a second set of primers are longer "outer" primers that fully overlap and extend beyond the first "inner" primer amplicons (para [0216] "Amplification primers can be different lengths. In the case of nested PCR, the three or more amplification primers can be designed to be longer than the primer used to amplify the previous amplicon, so the length of the added nucleotides is fully controllable and may be hundreds of nucleotides if desired"). Head further teaches that the overlapping amplicons can cover essentially all of the target loci (para [0114] "In some embodiments, the overlapping amplicons can cover essentially all of the target loci"). Given that Head teaches that the overlapping amplicons can cover essentially all of the target loci and that the primers can comprise inner and outer primers, one of ordinary skill in the art would have found it obvious wherein a large percentage, such as 50% of the outer primer target amplicons and at least one of the inner primer target amplicons have overlapping sequences.
With regard to claim 9, Head does not specifically teach that the forward and reverse primers are minus strand outer primers, or that the forward target-specific outer primer binding sites are located on the minus strand of the strand targeted by the target-specific outer primers. However, Head does teach that the primers used in the method may be primers for nested PCR, where some primers are shorter "inner" primers and other primers are longer "outer" primers that fully overlap and extend beyond the previous "inner" primer amplicons (para [0216] "Amplification primers can be different lengths. In the case of nested PCR, the three or more amplification primers can be designed to be longer than the primer used to amplify the previous amplicon, so the length of the added nucleotides is fully controllable and may be hundreds of nucleotides if desired"). Further, Head teaches that primers can be designed in both directions for binding to double-stranded target nucleic acid (para [0247] "Primers may be designed upstream of targets and tiled across the full length of the target. Primers may be designed in both directions as well. Double stranded DNA "circles" may be de natured and locus specific primers bind (both directions)"). Given that Head teaches that the primers used in the method can be primers for nested PCR which include inner and outer primers and that the primers can be designed in both directions, both plus and minus stranded, one of ordinary skill in the art would have found it obvious that the method can use forward and reverse primers that are minus strand outer primers, and that the forward target-specific outer primer binding sites can be located on the minus strand of the strand targeted by the target-specific outer primers.
With regard to  claim 10, Head does not specifically teach that the forward and reverse primers are minus strand inner primers, or that the amplicons whose nucleic acid sequences are analyzed comprise the minus strand, inner primer target amplicons. However, Head does teach that the primers used in the method may be primers for nested PCR, where some primers are shorter "inner" primers and other primers are longer "outer" primers that fully overlap and extend beyond the previous "inner" primer amplicons (para [0216] "Amplification primers can be different lengths. In the case of nested PCR, the three or more amplification primers can be designed to be longer than the primer used to amplify the previous amplicon, so the length of the added nucleotides is fully controllable and may be hundreds of nucleotides if desired"). Further, Head teaches that primers can be designed in both directions for binding to double-stranded target nucleic acid (para [0247] "Primers may be designed upstream of targets and tiled across the full length of the target. Primers may be designed in both directions as well. Double stranded DNA "circles" may be de natured and locus specific primers bind (both directions)"). Given that Head teaches that the primers used in the method can be primers for nested PCR which include inner and outer primers and that the primers can be designed in both directions, both plus and minus stranded, one of ordinary skill in the art would have found it obvious that the method can use forward and reverse primers that are minus strand inner primers, and that the amplicons whose nucleic acid sequences are analyzed comprise the minus strand, inner primer target amplicons.
With regard to claims 11 and 12, Head does teach that any suitable amplification conditions can be used to produce the desired amplification products (para [0172] "In general, any suitable amplification products and conditions to produce products may be used in the methods of this disclosure. Various amplification lengths, cycle times, hybridization, annealing and extension conditions may be used, as appropriate for various amplification techniques and sequences"). Given that a person of ordinary skill in the art would routinely optimize effective parameters such as amplification conditions, and Head teaches that any effective amplification condition can be used, it would have been obvious for one of ordinary skill to determine the optimal amplification conditions needed to achieve the desired results.

Claims  16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (PCT/US13/42106 published 11/28/2013, the cited paragraphs are based upon the US Patent Publication of 20150265995 9/24/2015 cited on IDS) and Barany et al  . (US Patent Application 2017/0204459 effective filing date 3/20/2015) as applied to claims 1, 3-12 in view of Downing et al. (US Patent Application Publication 2012/0208706 Aug 16, 2012 previously cited).
Head and Barany et al. teaches method steps of performing tiling array using cfDNA for fusion gene detection.  
However, Head et al. and Barany does not teach that the mutation is from the ALK gene or a translocation.
	However, it would be obvious to screen using the method of Head and Barany for any known mutation that can be detected by this nucleic acid analysis.   With regard to claims 16-17, Downing et al. teaches a method of analyzing tumor samples and in particular detecting translocations in cancer genes, such as ALK (para 176 and 216).
	Therefore it would be prima facie obvious to take the method of Head et al. and Barany that is known to analyze mutations in cancer subjects and further screen known mutations including translocations and mutations within ALK gene as these have been taught by Downing to be associated with cancer and are detectable by analyzing the nucleic acid structures (para 176 and 216).  
Response to Arguments 
The reply asserts that Downing does not teach or suggest performing tiled PCR amplification on a nucleic acid library generated from cfDNA (p. 12).  This argument has been reviewed but has not been found persuasive.  As recited above Downing teaches analysis translocations in ALK.  Although Downing does not teaches a library, the combination of Head and Barany teaches such a library. Downing teaches that one would want to include the analysis in the tiling library of Head and Barany.  

Claims  32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (PCT/US13/42106 published 11/28/2013, the cited paragraphs are based upon the US Patent Publication of 20150265995 9/24/2015 cited on IDS) and Barany et al  (US Patent Application 2017/0204459 effective filing date 3/20/2015) as applied to claims 1, 3-12 in view of  Nelson et al. (BMC Genomics 2008 Vol. 9 p. 364)
Head and Barany et al. teaches method steps of performing tiling array using cfDNA for fusion gene detection.  
With regard to claim 32, Head discloses a method for amplifying a target nucleic acid region in vitro (para [0004] "In some embodiments, the disclosure provides for a method comprising spatially separating nucleic acid fragments of a nucleic acid; generating one or more amplicons, wherein the amplicons are generated by hybridizing a primer and a probe to a common strand of the nucleic acid fragment; performing a primer extension reaction"), the method comprising: a.    forming a reaction mixture by combining a polymerase, deoxynucleoside triphosphates, nucleic acid fragments from a library (para [0211] "The contents of an amplification reaction are generally known in the art and may include appropriate substrates (such as dNTPs), enzymes (e.g. a DNA polymerase) and buffer components required for an amplification reaction . . . polynucleotide sequence to be amplified"; para [0210] "The library of template polynucleotides can be amplified"; para [0007] "the nucleic acid is selected from a group consisting of: DNA, RNA, cDNA and genomic DNA. In some cases, the nucleic acid is fragmented"), a first pool of a plurality of target-specific primers and a first reverse universal primer (para [0211] "PCR amplification reactions can require at two amplification primers, often denoted 'forward' and 'reverse' primers (primer oligonucleotides) that are capable of annealing specifically to a part of the polynucleotide sequence to be amplified"; para [0212] "During the amplification step, amplification may be performed using degenerate or universal primers for all samples or a forward primer that has sequences specific for the target polynucleotide, i.e. locus specific sequences)"), wherein the nucleic acid fragments of the library comprise a universal reverse primer binding site (para [0211] "PCR amplification reactions can require at two amplification primers, often denoted 'forward' and 'reverse' primers (primer oligonucleotides) that are capable of annealing specifically to a part of the polynucleotide sequence to be amplified"; para [0212] "During the amplification step, amplification may be performed using degenerate or universal primers for all samples or a forward primer that has sequences specific for the target polynucleotide, i.e. locus specific sequences)"), and wherein the plurality of target-specific primers comprises 5 to 250 primers that are capable of binding to a tiled series of primer binding sites that are spaced apart on the target region of the target gene by between 10 and 50 nucleotides (para [0112] "Primers can be designed to be tiled. A primer tiling strategy can be accomplished by using a plurality of unpaired or paired primers such that each primer can generate an amplicon. The primers can be designed such that multiple primers can generate multiple amplicons that can "tile" a loci. Tile can mean that the amplicons can overlap each other. The primers can be designed such that the amplicons generated essentially cover the entire target loci 1,2, 3,4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 50, 100, 200, 300 . . .times or more"; para [0113] "A reference design may include assigning a "window" which may comprise a 100 bp sequence for the target location. In some cases, a window may be at least 1,10, 20, 30, 40, 50 ... base pairs. Tiled windows may be assigned to a target locus such that the best performing probe based on length TM and specificity may be chosen from each window''); and b.    subjecting the reaction mixture to amplification conditions to form amplicons of 100 to 200 nucleotides in length (para [0174] "In general any suitable amplification conditions may be used, for either selective or universal amplification"; para [0117] "The amplicons can be approximately 50, 60, 70, 80, 90, 100, 110, 120, 140, 150, 160, 170, 180, 190, 200 ... or more nucleotides in length. In some embodiments, each amplicon is generally between approximately 100 nucleotides to approximately 200 nucleotides"),wherein the amplification conditions comprise an annealing step of between 30 and 120 minutes at between 58C and 72C thereby amplifying the target nucleic acid region (para [0155] "Generally, the locus specific region of TELA primers, as in mPEAR primers, may be designed to be as short as possible without loss of function. In this context, 'function' refers to the ability of the double-stranded region to form a stable duplex under standard reaction conditions for an enzyme-catalyzed nucleic acid ligation reaction, (e.g. incubation at a temperature in the range of 4.degree. C. to 60.degree. C. in a primer extension buffer appropriate for the enzyme)"; para [0004] "amplicons are generated by hybridizing a primer and a probe to a common strand of the nucleic acid fragment; performing a primer extension reaction; ligating a product of the primer extension reaction with the probe to form the amplicons").
With regard to claim 33, Head discloses  the amplification conditions comprise at least 5 PCR cycles (para [0134] "The processed amplicon can be amplified through linear amplification or PCR. To amplify the nucleic acid, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 or more cycles of PCR can be performed with primers that are complementary to the A and B adapter sequences. In an exemplary embodiment, approximately 9 to approximately 12 cycles of PCR are performed") having an annealing step at between 58C and 72C (para [0155] "incubation at a temperature in the range of 4.degree. C. to 60.degree. C. in a primer extension buffer appropriate for the enzyme"). Head does not teach that the annealing step is between 60 and 90 minutes long.
 However, Head et al. and Barany does not teach that the amplification conditions comprise an annealing step of between 30 and 120 minutes (60 and 90 minutes) and between 58C and 72C.  However, Head does teach that any suitable amplification conditions including cycle times can be used to produce the desired amplification products (para [0172] "In general, any suitable amplification products and conditions to produce products may be used in the methods of this disclosure. Various amplification lengths, cycle times, hybridization, annealing and extension conditions may be used, as appropriate for various amplification techniques and sequences"). 
With regard to claim 32-33, Nelson teaches tiling arrays and amplification reaction times that include 60 minutes  in a thermocycler (p. 4 1st paragraph).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use one of the known amplification conditions in the art.  The ordinary artisan would have a reasonable expectation that the conditions would produce amplificants that can be used from a tiling array to detect targets.  

Claims 38-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (PCT/US13/42106 published 11/28/2013, the cited paragraphs are based upon the US Patent Publication of 20150265995 9/24/2015 cited on IDS) and Barany et al. (US Patent Application 2017/0204459 effective filing date 3/20/2015) as applied to claims 1, 3-12 in view of Langmore et al. (US Patent Application Publication 2003/0040620 Feb 27, 2003 previously cited).
With regard to claims 38-40, as described above, Head and Barany et al. teaches methods of performing tiling array and analyzing, however, does not teach the method of one sided PCR tiling. 
With regard to claim 38,   Langmore et al teaches  a method of DNA analysis which is one sided PCR (para 13).  Langmore et al. teaches that this allows to amplify unknown DNA adjacent to known sequences (para 13).
Therefore it would be prima facie obvious to modify the method of Head et al. and Barany  to use a specific nested PCR method of one sided PCR as taught by Langmore et al. to detect known regions of genes associated with cancer to screen unknown regions adjacent to determine other mutations that are associated with cancer.  The ordinary artisan would be motivated as Langmore et al. teaches that this technique is a well-known technique to amplify unknown DNA sequences adjacent to known DNA sequences. 
Response to Arguments 
The reply asserts that Downing does not teach or suggest performing tiled PCR amplification on a nucleic acid library generated from cfDNA (p. 12).  This argument has been reviewed but has not been found persuasive.  As recited above Langmore teaches one sided PCR.  Although Langmore does not teaches a library, the combination of Head and Barany teaches such a library. Langmore teaches that one would want to include the analysis in the tiling library of Head and Barany.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634